Order entered January 29, 2014




                                                                     In The
                                                Court of Appeals
                                         Fifth District of Texas at Dallas
                                                          No. 05-13-00692-CV

                                         IN THE INTEREST OF N.L.T., A CHILD

                                   On Appeal from the 256th Judicial District Court
                                                Dallas County, Texas
                                       Trial Court Cause No. DF04-10316-Z

                                                          No. 05-13-00693-CV

                                          IN THE INTEREST OF M.T., A CHILD

                                   On Appeal from the 302nd Judicial District Court
                                                Dallas County, Texas
                                        Trial Court Cause No. DF06-08087-U

                                                                   ORDER
                    Before Justices Francis and Lang-Miers and Chief Justice Thomas, Ret. 1

             Before the Court is appellant Sharon Thomas’s Motion for Ruling on Recusal Issues on

Appeal. The motion is DENIED.


                                                                              /Linda Thomas/
                                                                              LINDA THOMAS
                                                                              CHIEF JUSTICE, RET.




1
    The Honorable Linda Thomas, Chief Justice of the Court of Appeals for the Fifth District of Texas – Dallas, Retired, sitting by assignment.